DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 35 USC § 112(f)
CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
 Claims 11 and 16: The claim 11 recites the limitation “configured to” with generic place holder controller coupled with function transmit.  The claim 16 recites the limitation “configured to” with generic place holder controller coupled with function receive.  These limitations invoke 35 U.S.C. 112(f).  The examiner interprets controller as processor.  The controller in claims 11 and 16 do not show parts or combination of elements. The examiner interprets controller as processor which is not clear through claims 11 and 16, and Figs. 12 and 13.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	Claims 11-15, and 16-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to 
The “controller” in claims 11 and 16 are by itself and is a single means function limitation, the controller in claims 11 and 16 fail to recite a combination of elements.
Per review of drawings and specifications, Fig. 12, paragraph [00261] shows transmit UE 1200, controller 1220, transceiver 1210 and memory 1230.  Fig. 13 shows reception UE 1300, controller 1320, transceiver 1310 and storage 1330.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hwang et al., (Pub. No.: US 2020/0280398 A1).

Regarding Claim 1,	 Hwang discloses a method performed by a first terminal in a communication system, the method comprising: (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
transmitting data of a physical side link shared channel (PSSCH) and sidelink control information (SCI) associated with the data; and (Hwang, Abstract, Fig. 12, [0142], [0144], [0146] UE1 may transmit SL signal in resource unit.  Fig. 13, [0151] transmit an SL data channel, [0152] SL data channel PSSCH be a resource pool used for transmitting UE to tramit user data. Further, it is clear that UE transmits the PSSCH by mapping the PSSCH to consecutive PRBs.  The paragraphs [0172]-[0190] disclose about SCI, Fig. 14 a [0159] UE1 transmits sidelink control information SCI to UE2 on PSSCH, and then transmit the data based on the SCI to UE2 on a PSSCH. Hwang discloses about PSSCH through various paragraphs [0030]-[0032], [0121] [0151], Fig. 14a, [0158]-[0159] PSSCH, [0165], [0168]-[0176], [0185], [0190], [0222] PSSCH/PSSCH transmission, [0228], [0231], [0238], [0256] PSSCH)
receiving, from a second terminal, a hybrid automatic repeat request (HARQ) feedback for the data, (Hwang, Abstract, Fig. 12, [0142] UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
wherein the HARQ feedback is performed based on a distance between the first terminal and the second terminal, in case that the SCI includes location information of the first terminal.  (Abstract, Fig. 12, [0142] first terminal, second terminal UE1 UE2, [0172]-[0190] SCI, Fig. 14a, [0159]-[0160] a transmitting UE reports an SL hybrid automatic repeat request (SL HARQ) feedback  received from a receiving UE to BS.[0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], [0009] distance between the objects, [0188] location (or distance area), [0263] HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance and/or an RSRP, [0264] TX-RX distance-based HARQ feedback in groupcast option 1, [0333] distance between the transmitting UE and receiving UE)

Regarding Claim 2,	 Hwang discloses the method of claim 1, 
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal, and (Hwang, Fig. 12, [0142] first terminal UE1, [0097] Mapping, [0151] Mapping the PSSCH to consecutive PRBs, [0189] (time-frequency) mapping resources, Fig. 17, [0208] resource mapping, [0009] distance between the objects, [0188] location (or distance area), [0333] distance between the transmitting UE and receiving UE)
wherein information for whether the SCI includes the location information of the first terminal is provided to the second terminal. (Hwang, Fig. 12, [0142] second terminal UE2, [0172]-[0190] SCI, [0009] distance between the objects, [0188] location (or distance area), [0263] HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance and/or an RSRP, [0264] TX-RX distance-based HARQ feedback in groupcast option 1, [0333] distance between the transmitting UE and receiving UE))
  
Regarding Claim 3,	 Hwang discloses the method of claim 1, 
(Hwang, [0167] SL RSRP threshold, [0203] pre-determined threshold, Fig. 31, [0342] pre-determined threshold, Fig. 12, [0142] second terminal UE2)
wherein the HARQ feedback is received from the second terminal in case that the distance between the first terminal and the second terminal is smaller or equal to the threshold. (Hwang, Fig. 12, [0142] second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], [0167] SL RSRP threshold, [0203] pre-determined threshold, Fig. 31, [0342] pre-determined threshold, [0009] distance between the objects, [0188] location (or distance area), [0263] HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance and/or an RSRP, [0264] TX-RX distance-based HARQ feedback in groupcast option 1, [0333] distance between the transmitting UE and receiving UE))

Regarding Claim 4,	 Hwang discloses the method of claim 3, 
wherein all terminals belonging to a group to which the second terminal belongs share a physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and  (Hwang, Abstract, Fig. 12, [0142] second terminal UE2,  PSFCH, [0030]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], [0333] PSFCH, Fig. 32, [0343], Fig. 34, [0353]-[054], Fig. 35, [0355]-[056], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c, [0194] groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  [0259]- [0264] SL HARQ feedback is enabled for groupcast)
 wherein the HARQ feedback is received from the second terminal only in case that the second terminal fails to decode the data of the PSSCH. (Hwang, Fig. 12, [0142] second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], The paragraphs [0260]-[0261] disclose about fails to decode: when the receiving UE decodes a PSSCH directed to it and then fails to decode a TB related to the PSSCH, the receiving UE transmits an HARQ-ACK on a PSFCH to the transmitting UE)

 Regarding Claim 5,	 Hwang discloses the method of claim 1, 
wherein each terminal belonging to a group to which the second terminal belongs uses a separate physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, PSFCH, [0030]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], [0333] PSFCH, Fig. 32, [0343], Fig. 34, [0353]-[054], Fig. 35, [0355]-[056], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c, [0194] groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  [0259]- [0264] SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback includes one of a HARQ acknowledgement (ACK) corresponding to a successful decoding for the data of the PSSCH or a HARQ negative ACK (NACK) corresponding to a failure of decoding for the data of the PSSCH.  (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], Hwang discloses about successful decoding and a failure of decoding, also ACK, NACK through paragraphs [0260]-[0261] When the decoding is successful HARQ feedback includes ACK, and when decoding fails it includes NACK)
  
Regarding Claim 6,	 Hwang discloses a method performed by a second terminal in a communication system, the method comprising: (Hwang, Abstract, Fig. 12, [0142] second terminal UE2)
receiving, from a first terminal, data of a physical side link shared channel (PSSCH) and sidelink control information (SCI) associated with the data; and (Hwang, Fig. 12, [0142] UE1, [0172]-[0190] SCI, PSSCH is disclosed through various passages in the reference.  The PSSCH and SCI are associated with data)
 transmitting, to the first terminal, a hybrid automatic repeat request (HARQ) feedback for the data, (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], The paragraphs [0261], and [0263] disclose about transmitting HARQ feedback)
(Hwang, Fig. 12, [0142] first terminal UE1 and second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], SCI is disclosed through paragraphs [0172]-[0190] SCI, Hwang discloses about location and distance through paragraphs: [0009] distance between the objects, [0188] location (or distance area), [0263] HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance and/or an RSRP, [0264] TX-RX distance-based HARQ feedback in groupcast option 1, [0333] distance between the transmitting UE and receiving UE))
  
Regarding Claim 7,	 Hwang discloses the method of claim 6, 
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal, and (Hwang, Fig. 12, [0142] first terminal UE1, Hwang discloses about location and distance through paragraphs: [0009] distance between the objects, [0188] location (or distance area), [0333] distance between the transmitting UE and receiving UE, The paragraphs [0116], [0270], and [0279] discloses about area which is being interpreted as zone)
wherein information for whether the SCI includes the location information of the first terminal is provided to the second terminal. (Hwang, Hwang, Fig. 12, [0142] first terminal UE1, and second terminal UE2, [0172]-[0190] SCI, Hwang discloses about location and distance through paragraphs: [0009] distance between the objects, [0188] location (or distance area), [0333] distance between the transmitting UE and receiving UE)
 
Regarding Claim 8,	Hwang discloses the method of claim 6, 
wherein a threshold is received from the first terminal, and (Hwang, Fig. 12, [0142] first terminal UE1, [0167] SL RSRP threshold, [0203] pre-determined threshold, Fig. 31, [0342] pre-determined threshold)
wherein the HARQ feedback is transmitted to the first terminal in case that the distance between the first terminal and the second terminal is smaller or equal to the threshold. (Hwang, Fig. 12, [0142] first terminal UE1 and second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], The paragraphs [0261], and [0263] disclose about transmitting HARQ feedback, Hwang discloses about location and distance through paragraphs: [0009] distance between the objects, [0188] location (or distance area), [0333] distance between the transmitting UE and receiving UE)
 
Regarding Claim 9,	 Hwang discloses the method of claim 8, 
wherein all terminals belonging to a group to which the second terminal belongs share a physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, The PSFCH is associated with HARQ feedback. PSFCH, [0030]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], [0333] PSFCH, Fig. 32, [0343], Fig. 34, [0353]-[054], Fig. 35, [0355]-[056], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c, [0194] groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  [0259]- [0264] SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback is transmitted to the first terminal only in case that the second terminal fails to decode the data of the PSSCH. (Hwang, Fig. 12, [0142] second terminal UE 2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], The paragraphs [0260]-[0261] disclose about fails to decode: when the receiving UE decodes a PSSCH directed to it and then fails to decode a TB related to the PSSCH, The paragraphs [0261], and [0263] disclose about transmitting HARQ feedback)
 
Regarding Claim 10,	 Hwang discloses the method of claim 6, 
wherein each terminal belonging to a group to which the second terminal belongs uses a separate physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Fig. 12, [0142] second terminal UE 2, Abstract, PSFCH, [0030]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], [0333] PSFCH, Fig. 32, [0343], Fig. 34, [0353]-[054], Fig. 35, [0355]-[056], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], HARQ feedbacks in different PSFCH is disclosed through paragraph [0263], Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c, [0194] groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  [0259]- [0264] SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback includes one of a HARQ acknowledgement (ACK) corresponding to a successful decoding for the data of the PSSCH or a HARQ negative ACK (NACK) corresponding to a failure of decoding for the data of the PSSCH.  (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], The paragraphs [0261], and [0263] disclose about successful decoding, and failure of decoding.  When the decoding is successful, HARQ feedback includes ACK, and when decoding is unsuccessful, HARQ feedback includes NACK)

Regarding Claim 11,	 Hwang discloses a first terminal in a communication system, the first terminal comprising: (Hwang, Abstract, Fig. 12, [0142] first terminal UE1, Fig. 42, [0409] first wireless device 100)
a transceiver; and (Hwang, Fig. 42, [0409] The first wireless device 100 include one or more processors 102 and one or more memories 104 and additionally further include one or more transceivers 106)
a controller configured to: (Hwang, Fig. 42, [0409] processor 102, [0412] one or more processor 102 and 202 be referred to as controllers, microcontrollers, microprocessors or microcomputers)
(Hwang, Fig. 42, [0409], transceiver 106, [0172]-[0190] SCI, PSSCH is disclosed through various passages in the reference)
receive, from a second terminal via the transceiver, a hybrid automatic repeat request (HARQ) feedback for the data, (Hwang, Fig. 12, [0142] second terminal UE2, Fig. 42, [0409] transceiver, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
wherein the HARQ feedback is performed based on a distance between the first terminal and the second terminal, in case that the SCI includes location information of the first terminal. (Hwang, Fig. 12, [0142] first terminal UE1, and second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], [0172]-[0190] SCI)
 
Regarding Claim 12,	 Hwang discloses the first terminal of claim 11, (Hwan, Abstract, Fig. 12, [0142] first terminal UE1)
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal, and (Hwang, Fig. 12, [0142], first terminal UE 1)
wherein information for whether the SCI includes the location information of the first terminal is provided to the second terminal.  (Hwang, Fig. 12, [0142] first terminal UE1 and second terminal UE 2, [0172]-[0190] SCI)
  
Regarding Claim 13,	 The first terminal of claim 11, (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
wherein a threshold is provided to the second terminal, and (Hwang, Abstract, Fig. 12, [0142] second terminal UE2)
wherein the HARQ feedback is received from the second terminal in case that the distance between the first terminal and the second terminal is smaller or equal to the threshold.  (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
 
Regarding Claim 14,	 Hwang discloses the first terminal of claim 13, 
wherein all terminals belonging to a group to which the second terminal belongs share a physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and   (Hwang, Abstract, PSFCH, [0030]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], [0333] PSFCH, Fig. 32, [0343], Fig. 34, [0353]-[054], Fig. 35, [0355]-[056], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
wherein the HARQ feedback is received from the second terminal only in case that the second terminal fails to decode the data of the PSSCH.  (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
 
Regarding Claim 15,	 Hwang discloses the first terminal of claim 11, (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
wherein each terminal belonging to a group to which the second terminal (Hwang, Abstract, Fig. 12, [0142] second terminal UE2) belongs uses a separate physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Abstract, PSFCH, [0030]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], [0333] PSFCH, Fig. 32, [0343], Fig. 34, [0353]-[054], Fig. 35, [0355]-[056], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
wherein the HARQ feedback includes one of a HARQ acknowledgement (ACK) corresponding to a successful decoding for the data of the PSSCH or a HARQ negative ACK (NACK) corresponding to a failure of decoding for the data of the PSSCH. (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])

Regarding Claim 16,	 Hwang discloses a second terminal in a communication system, the second terminal comprising: (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, Fig. 42, [0408] second wireless device 200)
a transceiver; and (Hwang, Fig. 42, [0410] The second wireless device 200 includes one or more processors 202 and one or more memories 204 and additionally further include one or more transceivers 206)
(Hwang, Fig. 42, [0408], [0410] processor 202, [0412] one or more processor 102 and 202 be referred to as controllers, microcontrollers, microprocessors or microcomputers)
 receive, from a first terminal via the transceiver, data of a physical side link shared channel (PSSCH) and sidelink control information (SCI) associated with the data, and (Hwang, Fig. 12, [0142] first terminal UE 1, [0172]-[0190] SCI)
transmit, to the first terminal via the transceiver, a hybrid automatic repeat request (HARQ) feedback for the data, (Hwang, Fig. 12, [0142] first terminal UE1, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
wherein the HARQ feedback is performed based on a distance between the first terminal and the second terminal, in case that the SCI includes location information of the first terminal.  (Hwang, Fig. 12, [0142], first terminal UE1, second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], The paragraphs [0172]-[0190] disclose SCI)

 Regarding Claim 17,	 Hwang discloses the second terminal of claim 16, (Hwang, Abstract, Fig. 12, [0142] second terminal UE2)
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal, and (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
wherein information for whether the SCI includes the location information of the first terminal is provided to the second terminal.  (Hwang, [0172]-[0190] SCI, Abstract, Fig. 12, [0142] first terminal UE1, second terminal UE2, The paragraphs [0172]-[0190] disclose SCI)

Regarding Claim 18,	 Hwang discloses the second terminal of claim 16, (Hwang, Abstract, Fig. 12, [0142] second terminal UE2)
wherein a threshold is received from the first terminal, and (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
wherein the HARQ feedback is transmitted to the first terminal in case that the distance between the first terminal and the second terminal is smaller or equal to the threshold. (Hwang, Abstract, Fig. 12, first terminal UE 1, second terminal UE 2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
 
Regarding Claim 19,	 Hwang discloses the second terminal of claim 18, (Hwang, Abstract, Fig. 12, [0142] second terminal UE2)
wherein all terminals belonging to a group to which the second terminal belongs share a physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and  (Hwang, Abstract, Fig. 12, [0142], second terminal UE 2, PSFCH, [0030]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], [0333] PSFCH, Fig. 32, [0343], Fig. 34, [0353]-[054], Fig. 35, [0355]-[056], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271])
(Hwang, Fig. 12, [0142], first terminal UE 1, second terminal UE 2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], The paragraphs [0261] and [0263] disclose about transmitting HARQ feedback, the paragraphs [0260]-[0261] disclose about failing to decode)

Regarding Claim 20,	 Hwang discloses the second terminal of claim 16, (Hwang, Abstract, Fig. 12, [0142] second terminal UE2)
wherein each terminal belonging to a group to which the second terminal belongs uses a separate physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, PSFCH, [0030]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], [0333] PSFCH, Fig. 32, [0343], Fig. 34, [0353]-[054], Fig. 35, [0355]-[056], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], The HARQ feedback is disclosed through figure and paragraphs: Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], HARQ feedbacks in different or separate PSFCH resources is disclosed through paragraph [0263], Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c, [0194] groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  [0259]- [0264] SL HARQ feedback is enabled for groupcast)
(Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264], and [0267]-[0271], The paragraphs [0260]-[0261] disclose about successfully decoding as well as failure of decoding through paragraphs [0260] and [0261].  When the decoding is successful, UE transmits HARQ-ACK or HARQ feedback includes ACK, when the decoding fails HARQ feedback includes NACK)

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463